Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 12/07/2020.
Priority
This application, filed on 11/30/2017, Pub. No. US 2018/0231517, is a continuation-in-part of Patent Application No. PCT/US2016/035275, filed 06/01/2016, Pub. No. WO 2016/196638, which claims the benefit of U.S. Provisional Patent Application No. 62/169,427, filed 06/01/2015.
Status of Claims
Claims 1, 3-5, 7, 9, 11, 13, 16, 20, 21, 24, 26, 28-32, 34-38, 41-46 and 48 are currently pending.  Claims 1-52 have been originally filed.  Claims 1, 4, 5, 7, 9, 11, 13, 16, 20, 21, 24, 26, 28-30, 41-43 and 48 have been amended, and Claims 2, 6, 8, 10, 12, 14, 15, 17-19, 22, 23, 25, 27, 33, 39, 40, 47 and 49-52 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 03/05/2018.  Claims 1, 3-5, 7, 9, 11, 13, 16, 20, 21, 24, 26, 28-32, 34-38, 41-46 and 48 have subject to election/restriction requirement mailed 09/10/2019.  Claims 16, 20, 21, 24, 26, 28-31, 34-38, 41-46 and 48 have been withdrawn from consideration.  Claims 1, 3, 5, 7, 9, 11, 13, 16, 29 and 32 have been amended, as set forth in Applicant’s amendment filed 07/07/2020.  Claim 1 has been amended, as set forth in the Applicant’s amendment filed 12/07/2020.  Claim 32 is amended; and Claims 24, 26, 28-31, 34-38, 41-46 and 48 are cancelled, as set forth in  allowed.
Information Disclosure Statement
The information disclosure statements, submitted on 07/31/2020, 08/04/2020 and 12/07/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.  

Withdrawn Objections/Rejections
The objections to and/or rejections, set forth in the previous Office Actions mailed 01/07/2020 and 08/07/2020, are withdrawn in view of Applicant’s and Examiner's amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Kevin Dietz on 01/26/2021.
(a)	In Claim 32, please delete “A recombinant antibody or fragment thereof” and insert -- The recombinant antibody or fragment thereof of claim 1 --.

(b)	Claims 24, 26, 28-31, 34-38, 41-46 and 48 are cancelled.

Rejoinder
Claim 1 is directed to an allowable product.  Claims 16, 20 and 21, drawn to the process of making or using the allowable product, previously withdrawn from the restriction requirement between Groups I and II, as set forth in the Office action mailed on 09/10/2019, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Withdrawal of Species Election Requirement
Claims 1, 3-5, 7, 9, 11, 13, 16, 20, 21 and 32 are allowable.  The restriction requirement between inventions species, as set forth in the Office action mailed on 09/10/2019, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusion
Claims 1, 3-5, 7, 9, 11, 13, 16, 20, 21 and 32 are allowed and renumbered as Claims 1-12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641